DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
 	For claim 1, the added limitation of “wherein when the drop tube component is in the open position the flow of feed through the drop tube component does not pass through the first end of the drop tube component” was not discussed in the specification. Nowhere in the specification does it state that feed does not pass through the first end of the drop tube component. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14,32,34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
 	For claim 1, the limitation of “wherein when the drop tube component is in the open position the flow of feed through the drop tube component does not pass through the first end of the drop tube component” appears to be a negative limitation that was not explained or mentioned in the original specification. While the drawings show in fig. 5 the opening position of the drop tube component, and the flow of feed travels from ref. 108 to ref. 208 to ref. 210, there is no guarantee that the feed does not pass through the first end because the feed could get backed up or jammed, thus, the feed could backflow up into the first end area of the drop tube component. In addition, depending on the degree of force for the flow of feed, there is a possibility that some of the feed coming out of ref. 208 can be splattered or forced upward in the first end. Thus, since there is no explanation in the specification for this limitation or any critical reasoning or any of the possible conditions as stated in the above, the limitation is considered as lack of description and new matter issue. 
	All other claims depending on claim 1 are also rejected the same. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14,32,34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
 	For claim 1, the limitation of “the first end of the drop tube component” lacks prior antecedent basis. Note that applicant claimed the first end and the second end for the hollow drop tube portion but not for the drop tube component. 
All other claims depending on claim 1 are also rejected the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6,8-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CN 103478003 A (as cited on form PTO-1449, herein CN003).
 	For claim 1, CN003 discloses a chick starter feed outlet device for a poultry feeding system comprising: 

b) a drop tube component (the assembly of fig. 5) at least partially rotatably connected with said feed tube connecting component (as shown in fig. 7), said drop tube component further comprising a connecting portion (fig. 5, in the area where ref. 31 is pointing at) adapted to be received at least partially within the opening defined by the drop tube receiving portion (as shown in fig. 7), said drop tube component further comprising a hollow drop tube portion (fig. 5, the assembly of member 32) having a first end (any end or area on the drop tube portion can be considered a first end because an end is broad and can be any area) and a second end (any end or area on the drop tube portion can be considered a second end because an end is broad and can be any area) and being configured to allow a flow of feed therethrough and being offset from the connecting portion and outside the opening defined by the drop tube receiving portion (as shown in figs. 3-4), wherein said drop tube component is rotatable with respect to said feed tube connecting component between a closed position configured to block a flow of feed between the feed tube connecting component and the drop tube component (as shown in figs. 3-4), and an open position configured to allow a flow of feed between the feed tube connecting component and the drop tube component (as shown in figs. 3-4), and wherein when the drop tube component is in the open position the flow of feed 
For claim 2, CN003 discloses wherein said drop tube receiving portion is disposed generally below and is connected to said feed tube receiving portion (fig. 6, the upper area where ref. 13 is pointing at is the feed tube receiving portion and the lower area where ref. 17 is pointing at is the drop tube receiving portion which is below and connected to the feed tube receiving portion).  
For claim 3, CN003 discloses wherein said feed tube receiving portion further comprises a base portion, a cylindrical feed tube receiving opening, and first and second arm portions. See the examiner’s illustration below.

    PNG
    media_image1.png
    693
    977
    media_image1.png
    Greyscale


For claim 5, CN003 discloses first and second slotted portions that connect said first and second arm portions, said first and second arm portions extending generally upwardly from said first and second slotted portions. See the examiner’s illustration below. 

    PNG
    media_image2.png
    629
    913
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    664
    584
    media_image3.png
    Greyscale

For claim 6, CN003 discloses wherein said first and second arm portions each further comprise a fastener receiving aperture. See the examiner’s illustration below.

    PNG
    media_image4.png
    515
    741
    media_image4.png
    Greyscale

For claim 8, CN003 discloses wherein said drop tube receiving portion further comprises an upper portion, a lower portion, and first and second slotted portions connecting said upper and lower portions.  See the first examiner’s illustration below. NOTE also the slotted portions can be the slots of the two halves when they are connected together as shown in the second examiner’s illustration below.

    PNG
    media_image5.png
    632
    943
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    664
    584
    media_image6.png
    Greyscale

For claim 9, CN003 discloses wherein said upper portion of said drop tube receiving portion further comprises an opening that corresponds with an opening in said base portion of said feed tube receiving portion.  See the first examiner’s illustration below.

    PNG
    media_image7.png
    519
    732
    media_image7.png
    Greyscale

For claim 10, CN003 discloses wherein the opening of the drop tube receiving portion is further defined by said upper and lower portions of said drop tube receiving portion, and wherein the opening is generally cylindrical and passes through the drop tube receiving portion in a direction generally transverse to said cylindrical feed tube receiving opening of said feed tube receiving portion (as shown in the examiner’s illustration above and in fig. 7).  
For claim 11, CN003 discloses wherein said connecting portion of said drop tube component further comprises an upper portion (fig. 5 any portion where ref. 31 is pointing at) with a feed flow opening (fig. 5 where ref. 311 is pointing at) therethrough, a lower portion (fig. 5, any portion that is lower than the upper portion), and first and second slotted portions (see the examiner’s illustration above for slotted portions; also, since the two halves are put together, there is slots or gaps in between the halves) that connect said lower and upper portions of said connecting portion.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14,16-21,23-29,32-34 are rejected under 35 U.S.C. 103 as being unpatentable over CN003 (as above).
For claims 12 & 27, CN003 teaches the connecting portion connects the drop tube component with the inside surface of the feed tube receiving portion as shown in fig. 7. However, CN003 is silent about wherein said connecting portion of said drop tube component further comprises a plurality of tab portions adapted to connect said drop tube component with said feed tube connecting component.  It would have been an obvious substitution of functional equivalent to substitute connection configuration between the connecting portion and the feed tube connecting component of CN003 with connecting portion of said drop tube component further comprises a plurality of tab portions adapted to connect said drop tube component with said feed tube connecting component, since a simple substitution of one known element for another would obtain 
For claims 13 & 28, CN003 teaches wherein said drop tube portion further comprises an angled drop tube (30, angled as shown in fig. 4) having first (the end under the connecting portion) and second (any end opposite the first end) ends, the first end of said angled drop tube being disposed below the opening of said upper portion of said connecting portion of said drop tube component.  
For claims 14 & 29, CN003 is silent about wherein said drop tube portion further comprises a vertical drop tube having an opening adapted to receive the second end of said angled drop tube and that connects a cylindrical opening of said angled drop tube with a cylindrical opening of said vertical drop tube such that feed can pass therebetween.  It would have been an obvious substitution of functional equivalent to substitute the drop tube portion of CN003 with a drop tube portion further comprises a vertical drop tube having an opening, since a simple substitution of one known element for another would obtain predictable results (both configuration would allow a connection between the drop tube component with the drop tube receiving portion). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For claim 16, CN003 discloses the poultry feeding system with the features as explained in the above, thus, please see above. Not explained are the features of a feed source and one or more feed tubes operably connected with said feed source, and one or more feed tubes operably connected with said feed source; and wherein said drop 
CN003 discloses a feed source and one or more feed tubes operably connected with said feed source (not shown but certainly implied in CN003 because the feed provided into pipe 20 comes in from a source) and one or more feed tubes (20) operably connected with said feed source. 
CN003 discloses the drop tube component rotating up to 90 degrees as shown in fig. 4. However, CN003 is silent about 180 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the drop tube component of CN003 be rotatable up to 180 degrees relative to said feed tube connecting component, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the user’s preference to have the drop tube component rotating to the left and to the center as shown in fig. 4 of CN003 and from the center to the right which would be 180 degrees).  In re Aller, 105 USPQ 233.
 	For claims 32 & 33, CN003 teaches the drop tube component further comprising an end  (any portion at the back end of the drop tube component in fig. 5), wherein the connecting portion is received within the opening defined by the drop tube receiving portion (as shown in fig. 7) and a back wall portion of the drop tube receiving portion closes off the end.  
However, CN003 is silent about the drop tube receiving portion further comprising an end and the drop tube component further comprising a flange, wherein 
 For claim 34, CN003 discloses the drop tube component rotating up to 90 degrees as shown in fig. 4. However, CN003 is silent about 180 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the drop tube component of CN003 be rotatable up to 180 degrees relative to said feed tube connecting component, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the user’s preference to have the drop tube component rotating to the left and to the center as shown in fig. 4 of CN003 and from the center to the right which would be 180 degrees).  In re Aller, 105 USPQ 233.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over CN003 (as above) in view of Cole et al. (EP 655194 A2).
For claim 31, CN003 is silent about wherein said feed tubes comprise a longitudinal rib extending downwardly and outwardly therefrom.
Cole et al. teach a poultry feeding system comprising a feed tube (24) comprise a longitudinal rib (45) extending downwardly and outwardly therefrom. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a longitudinal rib as taught by Cole et al. in the feed tube of Corti et al. in order to provide further structural support to the feed tube.
Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.
Applicant argued that CN003 does not teach or suggest a drop tube portion having a first end and a second end, wherein when the drop tube component is in the open position the flow of feed through the drop tube component does not pass through the first end of the drop tube component, as provided in amended claim 1 of the Application.

	As stated in the above, applicant has no support for this added limitation in his specification. It appears that applicant employed negative limitation but failed to explain furthermore.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP  § 2163 - §  2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.

Lastly, applicant claimed “does not pass through the first end of the drop tube component”, which CN003 teaches because, as stated in the rejection above, a first end of the drop tube component as shown in fig. 5 can be an end or area where ref. 31 is pointing at, which in this area, feed does not pass through. 	
Applicant argued that as shown in CN003, the alleged drop tube component is always blocked at its first end. Also, CN003 does not teach or suggest a drop tube component that is rotatable up to 180 degrees relative to said feed tube connecting component, as provided in amended claim 16 of the Application. 

As stated in the rejection above, CN003 discloses the drop tube component rotating up to 90 degrees as shown in fig. 4. However, CN003 is silent about 180 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the drop tube component of CN003 be rotatable up to 180 degrees relative to said feed tube connecting component, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the user’s preference to have the drop tube component rotating to the left and to the center as shown in fig. 4 of CN003 and from the center to the right which would be 180 degrees).  In re Aller, 105 USPQ 233.
Modifying CN003’s drop tube component as shown in fig. 4 does not make the drop tube component inoperable because it would only allow the drop tube component to be rotated to the left and to the right for the user’s convenience and not just limited to the left only. Rotation from left to right would result in 180 degrees. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643